Title: From Thomas Jefferson to James Monroe, 22 February 1826
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
Feb. 22. 26
Your favor of the 13th was recieved yesterday. your use of my letter with the alterations subsequently proposed, needs no apology. and it will be a gratification to me if it can be of any service to you. I learn with sincere affliction the difficulties with which you have still to struggle—mine are considerable—but the single permission given me by the legislature of such a mode of sale as ensures a fair value for what I must sell, will leave me still a competent provision. if sold under the hammer, it must have been for whatever the bidder would gratuitously offer. for such a piece of property, for example as my mills there could not have been two bonâ fide bidders in the state. a Virginia estate managed rigorously well, yields a comfortable subsistence to it’s owner living on it, but nothing more—but it runs him in debt annually, if at a distance from him, if he is absent, if he is unskilful as I am, if short crops reduce him to deal on credit, and, most assuredly if thunder struck from the hand of a friend as I was. altho’ all these causes conspired against me, and should have put me on my guard, I had no suspicions, until my grandson undertook the management of my estate, and developed to me the state of my affairs fortunately while yet retrievable in a comfortable degree. I hope you will still find yours so, and with sincere wishes that they may prove so to be, I salute you with constant friendship and respect.
						Th: Jefferson